If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


HERBERT WG CLANTON,                                                 UNPUBLISHED
                                                                    November 17, 2022
               Claimant-Appellant,

v                                                                   No. 359159
                                                                    Ingham Circuit Court
SAMS CLUB and WAL-MART,                                             LC No. 21-000232-AW

               Respondents-Appellees.


Before: M. J. KELLY, P.J., and SHAPIRO and PATEL, JJ.

PER CURIAM.

       Herbert W. G. Clanton appeals by right the circuit court’s order dismissing his petition for
an “administrative review” of the Michigan Department of Civil Rights’ denial of his request to
reopen his complaint against Sam’s Club and Wal-Mart. We affirm.

                                 I. FACTUAL BACKGROUND

        Clanton filed a complaint with the Department alleging claims of discrimination against
Sam’s Club and Wal-Mart. The Department determined that it would not issue a charge on
Clanton’s behalf. Clanton challenged the adequacy of the Department’s investigation and legal
sufficiency supporting its recommendation. The Department declined Clanton’s request to reopen
his complaint.

        Subsequently, Clanton filed a petition for “administrative review” in the circuit court. He
asserted the Department violated various statutory and constitutional provisions. He sought money
damages against the Department, Sam’s Club, and Wal-Mart for claims of negligence,
recklessness, failure to exercise due diligence, failure to exercise due care, malice, malice
aforethought, fraud and collusion, and racial discrimination. The circuit court ordered Clanton to
show cause why his petition should be considered an administrative appeal, and why his tort
claims, employment claims, and requested damages would be included within that appeal. Clanton
asserted he was entitled to appeal a final order of the Department under MCL 37.2606. But he did
not address why his tort claims, employment claims, and requested damages should be considered
part of the appeal. The circuit court dismissed the petition. This appeal followed.



                                                -1-
                                  II. STANDARD OF REVIEW

        We review for an abuse of discretion a trial court’s dismissal of a case for failure to comply
with a court order. Maldonado v Ford Motor Co, 476 Mich 372, 388; 719 NW2d 809 (2006). A
lower court abuses its discretion when its decision falls outside the range of principled outcomes.
Id. But “[w]hen the trial court selects one of these principled outcomes, the trial court has not
abused its discretion and, thus, it is proper for the reviewing court to defer to the trial court's
judgment.” Id. (quotation marks and citation omitted).

                                          III. ANALYSIS

      Clanton argues the circuit court abdicated its duties and obligations to uphold the Michigan
and United States Constitutions, and unjustly denied him a forum. We disagree.

        “Generally, due process in civil cases requires notice of the nature of the proceeding.”
Vicencio v Ramirez, 211 Mich App 501, 506; 536 NW2d 280 (1995). A party must have an
opportunity to present objections before an action is dismissed. Id. MCL 600.611 provides that
“[c]ircuit courts have jurisdiction and power to make any order proper to fully effectuate the circuit
courts’ jurisdiction and judgments.” Accordingly, circuit courts “possess the inherent authority to
sanction litigants and their counsel, including the right to dismiss an action.” Maldonado, 476
Mich at 388. This authority has its basis in the court’s interest in protecting its integrity and the
judicial process. Id. at 389. Deliberately disregarding a court’s order may support dismissal. Id.
at 396-397.

        In this case, the circuit court ordered Clanton to address why his case should be considered
an administrative appeal, and why his claims and requested damages should be included within
the scope of the appeal. Rather than address why his claims and requested damages should be
considered part of the appeal, Clanton asserted the circuit court’s order was “at minimum
erroneous, misleading, and lacking in merit.” He argued the circuit court was failing to compensate
him, and failing to provide him with a fair and impartial forum. Because Clanton deliberately
disregarded the circuit court’s order to explain the basis for his appeal, we find that the court did
not abuse its discretion by dismissing his petition. And because Clanton had notice of the possible
dismissal and an opportunity to defend against it, we conclude his due-process rights were not
violated.1

       Clanton makes various other assertions of error, including that he was erroneously
discharged by respondents. These arguments are not properly before this Court because they do




1
  The circuit court’s appellate jurisdiction includes jurisdiction to hear appeals from final orders
of agencies from which a party has an appeal of right provided by law. MCR 7.103(A). Clanton
had a statutory right to appeal the final order of the Department under MCL 37.2606(1). But
Clanton’s appeal asserted separate tort and employment claims against the Department, Sam’s
Club, and Wal-Mart. These claims extend well beyond the scope of the circuit court’s appellate
jurisdiction.


                                                 -2-
not address the basis of the lower court’s decision. See Derderian v Genesys Health Care Sys,
263 Mich App 364, 381; 689 NW2d 145 (2004).

       Affirmed.



                                                         /s/ Michael J. Kelly
                                                         /s/ Douglas B. Shapiro
                                                         /s/ Sima G. Patel




                                             -3-